In The
                        Court of Appeals
          Sixth Appellate District of Texas at Texarkana


                            No. 06-12-00106-CV



    CRESTCARE NURSING AND REHABILITATION CENTER, LLC, Appellant

                                     V.

LONNIE HASTINGS AND FREDDIE HASTINGS, JR., INDIVIDUALLY AND AS HEIRS
                    OF JANICE HASTINGS, Appellee



                   On Appeal from the 188th District Court
                           Gregg County, Texas
                       Trial Court No. 2012-1504-A




                 Before Morriss, C.J., Carter and Moseley, JJ.
                Memorandum Opinion by Chief Justice Morriss
                                 MEMORANDUM OPINION
       Crestcare Nursing and Rehabilitation Center, LLC, the sole appellant in this case, has

filed a motion seeking to dismiss its appeal. Pursuant to Rule 42.1 of the Texas Rules of

Appellate Procedure, the motion is granted. TEX. R. APP. P. 42.1.

       We dismiss this appeal.



                                            Josh R. Morriss, III
                                            Chief Justice

Date Submitted:       December 20, 2012
Date Decided:         December 21, 2012




                                               2